Citation Nr: 1642692	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-28 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for hemochromatosis and liver damage, for accrued benefits purposes.

2.  Entitlement to service connection for hypogonadism and gland damage, as secondary to hemochromatosis and liver damage, for accrued benefits purposes.

3.  Entitlement to service connection for diabetes mellitus, type I, as secondary to hemochromatosis and liver damage, for accrued benefits purposes.

4.  Entitlement to accrued benefits for the reimbursement of the expense of the Veteran's last sickness and burial.




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Unfortunately, the Veteran died in January 2013 during the pendency of this appeal.  The Appellant, as the adult son of the deceased Veteran, only has standing to seek reimbursement for the expense of the Veteran's last sickness and burial under the provisions of 38 C.F.R. § 3.1000(a)(5) (2015).  As such, this issue has been added to the title page of this decision.  

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.

REMAND

As noted in the introduction, the Appellant, as the adult child of the deceased Veteran who does not meet the definition of "child" under 38 C.F.R. § 3.57, only has standing to seek reimbursement for the expense of the Veteran's last sickness and burial under the provisions of 38 C.F.R. § 3.1000(a)(5) (2015).  It is unclear from the record whether the RO has adjudicated the matter of whether the Appellant is entitled to reimbursement for the expense of the Veteran's last sickness and burial.  Instead, according to the May 2014 Statement of the Case, the RO has only adjudicated the three service connection claims that were pending at the time of the Veteran's death.  The Appellant only has standing for these claims to the extent that they might provide funds from which to reimburse him for the expenses of the Veteran's last sickness and burial.  

Complicating the matter further, the record reflects that on the "Application for Accrued Amounts Due a Deceased Beneficiary", the Appellant noted that the relatives surviving the Veteran at the time of his death were himself and another son of the Veteran, J.T. F.  A December 2013 "Report of General Information" notes that a RO employee contacted the funeral home the Appellant listed on his "Application for Accrued Amounts Due a Deceased Beneficiary" and was informed that the Veteran's other son paid the funeral bill.  
 
The Appellant has no standing for accrued benefits or as a substitute appellant beyond applying to be reimbursed for the expense of the Veteran's last sickness and burial; therefore, this issue needs to be addressed as a threshold matter, and it does not appear from the record that the RO has addressed this issue.  On remand, the RO must also clarify which son of the Veteran actually paid for the funeral expenses, given information captured in the December 2013 "Report of General Information."  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate whether the Appellant is entitled to reimbursement for the expense of the Veteran's last sickness and burial.  Such adjudication must address whether the Appellant or the other son of the Veteran paid the funeral expenses listed on the "Application for Accrued Amounts Due a Deceased Beneficiary", given the "Report of General Information" dated in December 2013 which appears to show that the Veteran's other son paid for the funeral expenses.

2.  If the benefits sought are not granted, the Appellant should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

